DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

2.	Claims 1-20 are presented for examination. 

Abstract

3.	The abstract of the disclosure is acceptable for examination purposes.

Oath Declaration

4. 	The Oath complies with all the requirements set forth in MPEP 602 and therefore is accepted.

Drawings
5.	The drawings are objected to because:
 	i) The components 10, 12, 14, 16, 18, 20, 22, 24, 26, 28, and 30 of Fig. 1 should be contain a descriptive label so that the function of each rectangular box becomes appearance. 
ii) The components 40, 42, 44, 46, 48, 50, 52, 54, and 56 of Fig. 2 should be contain a descriptive label so that the function of each rectangular box becomes appearance.
iii) The components 60, 62, 63, 64-66, 68, 70, 72, 74, 76, 78, 81, 82, 84, 86, 88, 90, 92, 94, 96, 98, 100, 101, 102  of Fig. 3 should be contain a descriptive label so that the function of each rectangular box becomes appearance.
iv) The components 76, 110, 112, 114, 116, 118, 120 of Fig. 4 should be contain a descriptive label so that the function of each rectangular box becomes appearance.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b) CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regards to claim 1, the claim recites "use information from at least one other signal of the bus received on an auxiliary channel of the device based upon a protocol associated with the bus to adjust parameters for performing error detection on the data sequence." The phrase of “use information from at least one other signal of the bus received on an auxiliary channel of the device based upon a protocol …” (emphasis added). The specification PP [0038] does not provide any more clarification than the claim. Therefore, the phrase of “use information from at least one other signal of the bus received on an auxiliary channel of the device based upon a protocol” is ambiguous and renders the claim unclear.
Dependent claims 2-14 depend from the base claim 1 and inherently include limitations therein and therefore are rejected under 35 USC 112, 2nd paragraph as well.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere CO., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C.
103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1-7 and 10-20 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Smith et al. (U.S. PN: 2013/0231833) "herein after as Smith" in view of Tran  (U.S. PN: 2014/0059384).

As per claim 1:
Smith substantially teaches or discloses a test and measurement device, comprising (see Fig. 1, test and measurement instrument 100): an input port for receiving a bus conducting data from a device under test (see paragraph [0006], herein a test and measurement instrument includes an input terminal to receive a signal under test); and a processing element coupled to the input port and configured to execute instructions that cause the processing element to (see Fig. 2): determine a data sequence from a signal of the bus received on a main channel of the device (see paragraph [0024], herein the oscilloscope 100 may have multiple channels or inputs suitable for use with various embodiments as described herein. Although the oscilloscope may have a single input terminal 110, inventive aspects described are equally applicable to an oscilloscope having four inputs, or any number of inputs, and Fig. 1, input 110).
Smith does not explicitly teach use information from at least one other signal of the bus received on an auxiliary channel of the device based upon a protocol associated with the bus to adjust parameters for performing error detection on the data sequence.
However, Tran in same the field of endeavor teaches use information from at least one other signal of the bus received on an auxiliary channel of the device based upon a protocol associated with the bus to adjust parameters for performing error detection on the data sequence (see paragraphs [0019 & 0034], and Figs. 5 and 6).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the test and measurement device of Smith with the teachings of Tran by using information from at least one other signal of the bus received on an auxiliary channel of the device based upon a protocol associated with the bus to adjust parameters for performing error detection on the data sequence.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized the using information from at least one other signal of the bus received on an auxiliary channel of the device based upon a protocol associated with the bus to adjust parameters for performing error detection on the data sequence would have improved the test and measurement device performance.

As per claim 2:
 	Smith teaches that wherein the processing element comprises a pattern lock circuit (see Fig. 2, component 225), a pattern comparator (see Fig. 2, component 202), and an error counter (see Fig. 2, component 235).

As per claim 3:
Smith teaches that wherein the processing element further comprises a clock recovery circuit (see Fig. 6, reference clock 625) .

As per claim 4:
 Tran teaches that wherein the processing element comprises a trigger state machine (see Fig. 5, auto-sync state machine 505)  and pattern qualification logic (see Fig. 5, trigger-to-trigger pattern comparator 525).

As per claim 5:
Tran teaches that wherein the pattern qualification logic includes a pattern matching circuit and a sequence matching circuit (see Fig. 6).

As per claim 6:
 	Tran teaches that wherein the pattern matching circuit comprises at least one look up table and a delay element (see Fig. 6, component 630).

As per claim 7:
 	Tran teaches that wherein the sequence matching circuit comprises a non-protocol specific sequence matching circuit and a protocol tracking sequence matching circuit (see Fig. 6, component 625).

As per claim 10:
 	Tran teaches that wherein adjusting parameters includes at least one of gating a measurement, adjusting a bit rate, altering a pattern, and adjusting timing (see paragraph [0019], herein the oscilloscope 120 includes an auto-sync error detector 125, which is configured to automatically search for and identify a synchronization sub-pattern within a test pattern, and to detect and measure symbol error rates and bit error rates in the test pattern).

As per claim 11:
Smith teaches that wherein the processing element comprises one of either a field-programmable gate array (FPGA) or an application-specific integrated circuit (ASIC) (see Fig. 6, FPGA 625).

As per claim 12:
Smith teaches that wherein the processing element is reprogrammable to different bus protocols (see paragraph [0023], herein systems employing high speed serial data communication such as SATA and PCI Express.RTM. often turn transmitters off to save power. SATA has a bus state known as Out of Bounds (OOB) signaling where short signaling pulses appear as bursts).

As per claim 13:
 	Tran teaches that comprising a user interface, wherein the processing element is further configured to execute instructions that cause the processing element to perform error detection on the data sequence when the protocol associated with the bus is identified by a user through the user interface (see paragraph [0025], herein The reference test pattern can be any sequence of data that is unique within the entire repeated pattern. In addition, the reference digitized data can include or be associated with a beginning synchronization sub-pattern, which can be used to align test procedures or error detection, and Fig. 3).

As per claim 14:
 	Tran teaches that wherein the processing element is further configured to execute instructions that cause the processing element to perform error detection on the data sequence when the protocol associated with the bus is not identified by a user through the user interface (see paragraph [0019], herein the oscilloscope 120 includes an auto-sync error detector 125, which is configured to automatically search for and identify a synchronization sub-pattern within a test pattern, and to detect and measure symbol error rates and bit error rates in the test pattern, and Fig. 3).

As per claim 15:
Smith substantially teaches or discloses a method of performing error detection in a test instrument, comprising (see Fig. 1, test and measurement instrument 100): receiving, at an input port of the test instrument, a bus conducting a data sequence from a device under test (see paragraph [0006], herein a test and measurement instrument includes an input terminal to receive a signal under test); determining the data sequence from a signal of the bus received on a main channel of the test instrument (see paragraph [0024], herein the oscilloscope 100 may have multiple channels or inputs suitable for use with various embodiments as described herein. Although the oscilloscope may have a single input terminal 110, inventive aspects described are equally applicable to an oscilloscope having four inputs, or any number of inputs, and Fig. 1, input 110).
Smith does not explicitly teach using information from at least one other signal of the bus received on an auxiliary channel of the test instrument to perform error detection on the data sequence.
However, Tran in same the field of endeavor teaches using information from at least one other signal of the bus received on an auxiliary channel of the test instrument to perform error detection on the data sequence (see paragraphs [0019 & 0034], and Figs. 5 and 6).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the test and measurement device of Smith with the teachings of Tran by using information from at least one other signal of the bus received on an auxiliary channel of the test instrument to perform error detection on the data sequence.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized the using information from at least one other signal of the bus received on an auxiliary channel of the test instrument to perform error detection on the data sequence would have improved the test and measurement device performance.

As per claim 16:
 	Tran teaches that wherein using information from the at least one other signal includes at least one of determining a bit rate, gating measurements, altering a pattern, and adjusting timing on the main channel (see paragraph [0019], herein the oscilloscope 120 includes an auto-sync error detector 125, which is configured to automatically search for and identify a synchronization sub-pattern within a test pattern, and to detect and measure symbol error rates and bit error rates in the test pattern).

As per claim 17:
 	Tran teaches that wherein using information from the at least one other signal comprises using the signal in a pattern qualification circuit within the main channel of the device (see paragraph [0034], herein the trigger-to-trigger pattern comparator 525 receives the incoming data stream 312 and the serial trigger 630 triggers in response to the serial trigger pattern 560 appearing in the incoming data stream 312, and Fig. 5, trigger-to-trigger pattern comparator 525).

As per claim 18:
 	Tran teaches that wherein using information from the at least one other signal comprises using a state signal from a trigger state machine by a pattern qualification circuit within a processing element (see paragraph [0037], herein the auto-sync state machine 505 can transmit a reset signal 565 and/or an enable signal 570 to the trigger-to-trigger pattern comparator 525. The reset signal 565 can be received at a reset pin 655 of the trigger-to-trigger counter 626. When asserted, the reset pin 655 can reset the count of the trigger-to-trigger counter 625).

As per claim 19:
 	Tran teaches that comprising generating at least one output signal from the pattern qualification circuit (see Fig. 6).

As per claim 20:
 Tran teaches that wherein the at least one output signal comprises at least one of an output to a pattern lock block and an output to an error counter (see paragraph [0019], herein the oscilloscope 120 includes an auto-sync error detector 125, which is configured to automatically search for and identify a synchronization sub-pattern within a test pattern, and to detect and measure symbol error rates and bit error rates in the test pattern).

8.	Claims 8 and 9 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Smith in view of Tran in further view of  Pickerd (U.S PN: 6,459,256).

As per claim 8:
Smith-Tran as combined does not explicitly teach wherein the auxiliary channel has a preamplifier, an analog-to-digital converter, and a word recognizer.
However, Pickerd in same the field of endeavor teaches wherein the auxiliary channel has a preamplifier (see Fig. 1, preamplifier 10) an analog-to-digital converter (see Fig. 1, analog-to-digital converters (ADC) 18), and a word recognizer (see Fig. 1, the memory module).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the test and measurement device of Smith-Tran as combined with the teachings of Pickerd by including the auxiliary channel has a preamplifier, an analog-to-digital converter, and a word recognizer.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized the wherein the auxiliary channel has a preamplifier, an analog-to-digital converter, and a word recognizer would have improved the test and measurement device efficiency.

As per claim 9:
Smith-Tran as combined does not explicitly teach wherein the auxiliary channel has a comparator and a digital sampler.
However, Pickerd in same the field of endeavor teaches wherein the auxiliary channel has a comparator (see column 2, lines 56-60, herein Each channel of the trigger generator 26 compares its input signal with a trigger event (which may or may not be the same for each channel) and generates a discrete trigger (a single edge) when the trigger event occurs in its input signal, and Fig. 1, component 26) and a digital sampler (see column 2, lines 40-43, herein one or more channels of the trigger generator may monitor a signal in the digital domain, downstream of the ADC 18 in the channel of the signal under observation).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the test and measurement device of Smith-Tran as combined with the teachings of Pickerd by including wherein the auxiliary channel has a comparator and a digital sample..
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized the wherein the auxiliary channel has a comparator and a digital sampler would have improved the test and measurement device efficiency.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSMAN ALSHACK whose telephone number is (571)272-2069. The examiner can normally be reached on MON-FRI 8:30 AM-5:00 PM EST, also please fax interview request to (571) 273- 2069. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on 5712723819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OSMAN ALSHACK/
Patent Examiner, Art Unit 2112

/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112